DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s filing on March 17, 2020.  Claims 1-10 are pending and examined below.
Specification
The disclosure is objected to because of the following informalities: [0024] line 3 in page 6 of the specification, the word “barking” should be --braking--.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: line 1 the phrase “comprising,” should be --comprising:--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 9,304,513 B2 in view of Suzuki et al., JP 2019117494 A.
As to claim 1, Ichikawa teaches a vehicle control apparatus that controls a vehicle, comprising (abstract and Fig. 1):
a setting unit configured to accept setting of a destination (column 5 lines 37-42 and Fig. 1; i.e. destination setting unit 3 in Fig. 1); 
an acquisition unit configured to acquire peripheral information of the vehicle (column 5 line 43 – column 6 line 13 and Fig. 1; i.e. travel intention detection unit 4 in Fig. 1); and 
a control unit configured to control traveling of the vehicle based on the peripheral information(column 6 lines 14-25 and Fig. 1; i.e. ECU 5 in Fig. 1), 
wherein the control unit executes, if the destination has been set, first traveling control in which first traveling assist is performed (column 7 line 64 – column 8 line 14 and Figs. 1-2; i.e. S12 is performed in Fig. 2); and 
executes, if the destination has not been set, second traveling control in which second traveling assist with an assist level lower than in the first traveling assist is performed on a road existing on a current traveling route (column 8 lines 15-28 and Figs. 1-2; e.g. S14 and S16 are performed).	
Ichikawa does not specifically teach if the destination has been set, first traveling control in which first traveling assist for a course change from a first road to a second road is performed in accordance with a case in which the vehicle has entered a course change area from the first road existing on a traveling route to the destination to the second road connected to the first road and existing on the traveling route.  However, Fig. 2 shows the vehicle moving from the main road LL and RL to the branch road BL).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Suzuki’s teaching of moving the vehicle from one road to another road of its destination in Ichikawa’s first traveling control for better navigating to vehicle to its destination.
As to claim 2, Ichikawa in view of Suzuki teaches wherein the course change area is a predetermined area including a branch point of a motorway (Suzuki: Fig. 2; see claim 1 above motivation and obviousness to combine the teachings).
As to claim 3, Ichikawa in view of Suzuki further teaches wherein in the first traveling control and the second traveling control, the control unit can execute, after determining that travel directions are identical in a plurality of lanes along the traveling route, an automated lane change from a first lane to a second lane of a road including the plurality of lanes (Suzuki: see the English translation, last two paragraphs in page 2 thru the first paragraph in page 3, and also see Fig. 2; e.g. the vehicle moving from Left Lane to Right Lane, then to the branch road BL; see claim 1 above motivation and obviousness to combine the teachings).
As to claim 5, Ichikawa in view of Suzuki teaches further comprising: a first instruction unit configured to instruct a start of an automated driving function of the e.g. the vehicle moving from Left Lane to Right Lane, then to the branch road BL; see claim 1 above motivation and obviousness to combine the teachings).
As to claim 6, Ichikawa teaches wherein the control unit provides a guide notification of the first traveling assist before the vehicle passes through the course change area (Ichikawa: column 5 lines 37-42 and column 6 lines 15-25 and Figs. 1-2), and performs the first traveling assist in the course change area in accordance with a reserved operation by a user in response to the guide notification (Ichikawa: column 6 lines 15-25 and Figs. 1-2; Suzuki: see the English translation, last two paragraphs in page 2 thru the first paragraph in page 3, and also see Fig. 2; see claim 1 above motivation and obviousness to combine the teachings).
As to claim 7, Ichikawa in view of Ichikawa teaches wherein the reserved operation is an operation of a turn signal lever by the user on the first road (Suzuki: see the English translation, last two paragraphs in page 2 thru the first two paragraphs in page 3, and see the third from the last paragraph in page 4 about the “turn indicator 11”, and also see Figs. 1-2; see claim 1 above motivation and obviousness to combine the teachings).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al., US 9,304,513 B2 in view of Suzuki et al., JP 2019117494 A, and in further view of Official Notice.
As to claim 4, Ichikawa in view of Suzuki teaches wherein the automated lane change includes a lane change to a second lane in the travel direction along the traveling route as discussed in claims 1 and 3 above.  Ichikawa in view of Suzuki does not specifically teach the lane change is due to disappearance of the first lane ahead.  The examiner takes Official Notice it is well-known in the art to navigate a vehicle for automated lane change due to lane merging.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of lane change due to lane merging in the first traveling control in the teaching of Ichikawa in view of Suzuki for better safely navigating the vehicle.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	November 20, 2021